Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: the language “the method comprising: providing a clinical diagnostic processor comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor;” should be replaced with --“the method comprising: a clinical diagnostic processor comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 18 recites:
the user interface accepts input from a user and wherein the display presents information to a user; wherein, upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, the clinical diagnostic analyzer sends a notification and the processor executes steps of: spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable; analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation; identifying specimens to be re-evaluated based on the analyzing step; generating a report of identified specimens; and re-evaluating the identified specimens after the out-of-control condition is resolved.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and .  
For example, steps of “analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation” are treated by the Examiner as belonging to mathematical concept grouping, the steps of “upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable, and identifying specimens to be re-evaluated based on the analyzing step” are treated as belonging to mental process grouping, and the steps of “the user interface accepts input from a user and wherein the display presents information to a user; upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens;  and re-evaluating the identified specimens after the out-of-control condition is resolved” are treated belonging to organizing human activity grouping. 
Similar limitations comprise the abstract idea of Claim 26.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 18: a system for detecting small out of control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting, the system comprising a clinical diagnostic analyzer comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor; the clinical diagnostic analyzer sends a notification; generating a report of identified specimens;
In Claim 26: a clinical diagnostic processor comprising a processor; a user interface device in communication with the processor; and a display in 
With regards to Claim 18, the additional element in the preamble of “A system for detecting small out of control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
The generically-recited steps of “the clinical diagnostic analyzer sends a notification” and “generating a report of identified specimens” only add an insignificant extra-solution activity to the judicial exception. 
A processor, a user interface device in communication with the processor, and a display in communication with the processor are generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP 2106.05(a)).
Therefore, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  

The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 19-24 and 27-32 recite additional features/steps which are part of the expanded algorithm of the independent claims while Claims 25 and 33 add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea. 
The above dependent claims do not include additional elements that reflect a practical application and that are sufficient to amount to significantly more than the judicial exception and, therefore, these claims are also are not patent eligible.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis Parvin et al. (US 2005/0125186), hereinafter ‘Parvin’.
With regards to Claim 18, Parvin discloses a clinical diagnostic analyzer for analyzing at least one specimen in a clinical diagnostic process (monitors the analytical process using data collected from repetitive testing of … patient data (test results) [0012]; patient data QC process, Fig.3), comprising: a processor (Central Processing Unit (CPU) 50, Fig.1); a user interface device in communication with the processor (a graphical user interface (GUI) provided on a display 20 [0068]; Fig.1); and a display in communication with the processor (Fig.1); wherein the user interface accepts input from a user and wherein the display presents information to a user (a communication interface module 47 is provided for communicating text and data to a display driver for rendering images (e.g., GUI images) on display 20 … A user interface module 48 is provided for receiving user input signals from user input device 30 [0072]); and wherein upon receiving user input from the user interface device, as discussed above, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition (Routine quality control involves the periodic testing of QC samples in order to detect an out-of-control error condition that 

However, Parvin does not specifically disclose re-evaluating the identified specimens after the out-of-control condition is resolved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to re-evaluate the identified specimens after the out-of-control condition is resolved as known in the art (if the patient data EWMA (or CUSUM) limit is exceeded, this is considered an actionable event leading to troubleshooting, corrective action, and confirmation testing [0014]; also [0656]) to improve accuracy of clinical diagnostics.

With regards to Claim 19, Parvin additionally discloses that analyzing collected specimen data comprises estimating a magnitude of the out of control condition (2. Next, add SE(xT) to xT, where SE(xT) is the magnitude of the out-of-control error condition at concentration xT [0223]; different magnitudes of out-of-control error conditions [0166]), estimating a probability of a specimen evaluation being incorrect, computing a predicted number of incorrect test results, and combinations thereof (the Biometric model is based on the probability of reporting a patient test result containing unacceptable error rather than the probability of run rejection [0018]; The probability of a "bad" result depends on the magnitude of the out-of-control error condition (SE, RE) and on the total allowable error condition [0252]; the above MATLAB function sereerr (systematic error-random-error error) functions to transform 

With regards to Claim 20, Parvin additionally discloses that the estimating a magnitude of the out of control condition comprises evaluating quality control specimens (The probability of a "bad" result depends on the magnitude of the out-of-control error condition (SE, RE) and on the total allowable error condition [0252]; also,  [0223-0224]) and determining an allowable total error (FIG. 10 shows the increase in the probability of producing a "bad" result (dpE) due to an out-of-control error condition, where a "bad" result is defined as a result with an error that exceeds total allowable error specification [0060]) also based on historic imprecisions data (Total allowable error specifications (TE.sub.a) of 3, 4, 5, and 6 were considered. In general, a third party, such as CLIA, determines the TEa specifications. TE.sub.a specifications based on biological variation and published by Ricos' group in the Scandinavian Journal of Clinical Lab Investigation are much smaller than the CLIA TE.sub.a specifications [0273]).
Parvin also discloses monitoring bias and imprecision for each test [0010].
However, Parvin does not specifically discloses that the allowable total error is based on bias and historic imprecision data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to determine allowable total error based on bias and historic imprecision data as affecting out-of-control conditions (errors) as discussed above in order to minimize the expected number of unacceptable 

With regards to Claim 21, Parvin further teaches that the estimating a probability of a specimen evaluation being incorrect comprises calculating a normal cumulative distribution (current truncation techniques often assume a Gaussian distribution and use symmetrical truncation. Truncation limits for patient data for each test are determined by simulation and may or may not be symmetrical [0022]; the system of the present invention typically requires 3 to 12 months of time and date-stamped patient data for each test. In one aspect, these data are used for three separate purposes. First, the data are used to estimate time trends in the patient results distribution. Second, the patient data are utilized in the computer simulations of the analytical testing process, rather than assuming some standard distribution for the patient data (such as the typically used normal distribution [0043]).

With respect to Claim 22, Parvin further teaches that the computing a predicted number of incorrect test results comprises calculating a sum of probabilities of a specimen evaluation being incorrect (the Biometric model of the present invention, in one embodiment, includes several new statistical models and modifications to two previously published models for monitoring both QC and patient data; EWMA (Exponentially Weighted Moving Averages) and CUSUM (Cumulative Sums). Both of these models can be applied to population means and variances [0013]; two probabilities are required to calculate the probability of producing a bad result (pQC): 

With respect to Claim 23, Parvin further teaches comprising the step of: replacing at least a portion of the specimen test data (In order to utilize all of the patient data, patient results with a "<" are replaced with the minimum result -1*nsd, and results with a ">" are replaced with the maximum result +1*nsd. [0106]).
However, Parvin does not specifically disclose the replacing with the re-evaluated specimen data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to replacing at least a portion of the specimen test data with the re-evaluated data that are available and are free from the out-of-control conditions (the repeat controls are within range [0284]).

With respect to Claim 24, Parvin further discloses that the test data comprise patient data (An accurate assessment of a routine QC strategy must account for the interplay between the size of an out-of-control error condition, the subsequent risk of producing unacceptable patient results, the frequency of QC testing, and the chance of rejecting a QC rule when it is applied) [0011]).

With respect to Claim 25, Parvin further discloses generating a report of identified specimen (The result is retained as a part of the overall baseline population for the test. A daily, weekly, monthly and annual record of the percent of data points 
However, Parvin does not specifically disclose presenting it on the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parvin to display the generated report of identified specimen on a display such as using the GUI for the operator to better monitor/control the testing process.

With regards to Claims 26-33, Parvin, as modified, discloses the claimed limitations as discussed in regards to Claims 18-25, respectively. 

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 

35 U.S.C. 101
The Applicant argues (p.8): In rejecting claims 18 through 33, the examiner analyzes the claims under step 2A of the eligibility analysis but provides a truncated analysis under step 2B of the analysis, summarily dismissing the claims as not integrating the judicial exception into a practical analysis without analyzing all of the elements of the claims. Specifically, at page 6 of the Office Action, the examiner cites to the processor, user interface, and display (of independent claims 18 and 26) in dismissing the claims as not reflecting any improvement to other technology or technical field, and makes a passing reference to rejections made in prior Office Actions as the basis to dismiss the unaddressed limitations of claims 18 and 26 and to all of the dependent claims (see the single sentence analysis offered in the second to last full paragraph on page 6 of the Office Action).
The Examiner disagrees that the “truncated analysis under step 2B” were performed because the additional elements were analyzed in the previous office actions as referenced in the rejection. No improvement in technology was demonstrated by these additional elements as was confirmed by the PTAB decision (6/22/2020, p.9).
 
The Applicant argues (p.9): The claims (as amended) are directly tied to the practical application of detecting small out of control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting, and identifies specific features/limitations to accomplish that practical application including (among others): 
spot-checking the analysis results to determine the existence of a small 
out-of-control condition which renders only a fraction of specimens evaluated by 
during the existence of the condition to be unreliable; 
analyzing collected specimen test data to determine a scope of potential 
error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation; and 
identifying specimens to be re-evaluated based on the analyzing step; 
generating a report of identified specimens; and 
These additional elements are sufficient to amount to something significantly more under the step 2B analysis. For example, as described in paragraph [0011] and throughout the present application, conventional, known systems and processes require retesting of all specimens upon detection of an out-of-control condition where the unique and unconventional approach of the present invention is to identify only unreliable specimens and to retest only those. 
Thus, the claims (as amended) are tied to practical application, not to an abstract idea, and are thus patentable subject matter under step 2B of the eligibility analysis. 
The Examiner disagrees that the claims are tied to a practical application. The above steps belong to the abstract idea while a practical application should be demonstrated by additional elements. Improvements to the abstract idea are not qualified improvements to suggest a practical application. According to the October 2019 update to 2019 PEG, “it is important to keep in mind that an improvement in the judicial exception itself … is not an improvement in technology”.
Please also review the response to the preceding argument above.

35 U.S.C. 103
The Applicant argues (p.10): The examiner rejected claims 18 through 33 of the present application as being anticipated by U.S. Patent Application Publication No 2005/0125186 to Parvin et al.

 
The Applicant argues (p.11): the systems and processes in Parvin and the present application are directed to solving different problems, and thus there are significant differences between those systems and methods.
The Examiner submits that under 35 U.S.C. 103(a) rejection, it is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144 IV (The court held “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties.” 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)).

The Applicant argues (p.12): The cited portion of Parvin discloses that the testing confirmation module specify a maximum tolerable false rejection rate and the maximum tolerable risk due to a possible out-of- control error condition. Those numbers are used to determine the minimum number of control samples that must be run to satisfy those criteria. 
Thus, Parvin simply calculates how many control samples (not patient specimens) must be run to achieve results within a desired tolerance. Parvin, however, does not teach, suggest, or disclose determining a scope of a potential error and does teach, suggest, or disclose identifying specific specimens affected by that potential error as required in the claims of the present application. 
The Examiner notes that this argument (“determining a scope of a potential error”) is supported by a single quote from [0047]. This portion of Parvin only covers potential out-of-control error condition. 
However, several other quotes exists in the rejection. For example, “Estimation of the expected number of bad results that are produced due to an undesired change in the analytical testing process is preferably accomplished by computer simulation” [0042] and “it can be seen that 4 QC samples (2 each at 2 concentration levels) are adequate to meet the criterion that the worst-case probability of producing "bad" results doesn't exceed 5%” [0277] that address “determining a scope of a potential error”.
The Examiner also notes that the Applicants acknowledges that Parvin discloses “identifying specific specimens affected by that potential error”.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863